               Case 3:19-mj-04148-FAG Document 3 Filed 10/25/19 PageID.19 Page 1 of 15

AO 93 (Rev. 11/13) Search and Seizure Warrant
                                                                                                                             FILED
                                                                                                                              OCT 2 5 2019
                                           UNITED STATES DISTRICT COUR
                                                                            for the
                                                         Southern District of California

                  In the Matter of the Search of                                )
              (Briefly describe the property to be searched
               or identify the person by name and address)
                                                                                )
                                                                                )      Case No.
                                                                                                  19MJ4148
                         a black Apple iPhone                                   )
                        Seizure Log No. 0615-19                                 )
                                                                                )

                                                  SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the govermnent requests the search
of the following person or property located in the          Southern            District of               California
(identify the person or describe the property to be searched and give its location):

      See Attachment A, incorporated herein by reference.




          I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
      See Attachment B, incorporated herein by reference.




         YOU ARE COMMANDED to execute this warrant on or before               O fJ. J Z-o I Cf      Cr  (notto exceed 14 days)
       ~ in the daytime 6:00 a.m. to 10:00 p.m. 0 at any time in the day or night because good cause has been estabHshed.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                      HON. F. A. GOSSETT
                                                                                                     (United States Magistrate Judge)

     0 Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     0 for         days (not to exceed 30) 0 until, the facts justifying, the later specific date of


Date and time issued:              9) 1.1/..... ,~
City and state:             _S_a_n_D_ie_,g'-o~,_C_A_ _ _ _ _ _ __                            HON.
             Case 3:19-mj-04148-FAG Document 3 Filed 10/25/19 PageID.20 Page 2 of 15


                                                                             Return

                                                Date and time wan-ant executed:                                  Copy of warrant and inventory left with:
     Case1~o,;;, ,   'f I 't 'o                   o?.Clc./- M                                                     ch,...   L-~e k~.       f)pff•S~   AHo ('1-t"
                                                                                                                       J         ~
                                                                                                                                                              ,I
     Inventoty made in the presence of:

     Inventmy of the property taken and name of any person(s) seized:
             Cell         r4..,.f   -ex~,.,., i,• ..,     /JP     ,;..II      Io..+«-      {:,..,..          -
                                                                                                             ,>,._.,~V'j   II     7..,,1g-
                                                                                                                                                 .,...,
                                              2 .. , 'I         ..f         r-,,•c~« I                           's-   p~-~
                 5!ric..,., /,er    J~ I
                                                                                               '"(lll.l'(.' A.
..




                                                                                         ~

                                                                                    ('~
                                                                                        ,.,~
                                                                                        V




                                                                                                                                                          .




                                                                           Certification




           I declare under penalty of perjury that this inventmy is conect and was returned along with the original wanant to the
     designated judge.


     Date:     IO!l3!/f.f.
                                                                                               ~                               ~
                                                                                                          Executing Officer's Signature


                                                                                         [ .,Jh~r.. [1>.,der                          J   t;ff-c:o..l Ago,f
                                                                                          f     Printed name and title
       Case 3:19-mj-04148-FAG Document 3 Filed 10/25/19 PageID.21 Page 3 of 15




                                     ATTACHMENT A
                              PROPERTY TO BE SEARCHED

The property to be searched in connection with violations of Title 18, United States Code,
Sections 641 and 2315, and Uniform Code of Military Justice (UCMJ) Article 121, is
described below:

            (1)    a black Apple iPhone
                   Seizure Log No. 0615-19




Target Device is currently in the possession ofNaval Criminal Investigative Service (NCIS)
located at Naval Base San Diego, 3405 Wells Street, Bldg. 57, Suite 1, San Diego, California
92136.
            Case 3:19-mj-04148-FAG Document 3 Filed 10/25/19 PageID.22 Page 4 of 15
                                           ATTACHMENT B

                                         ITEMS TO BE SEIZED

       Authorization to search the cellular telephone described in Attachment A includes the search of
disks, memory cards, deleted data, remnant data, slack space, and temporary or permanent files contained
on or in the cellular telephone for evidence described below. The seizure and search of the cellular
telephone shall follow the search methodology described in the attached affidavit submitted in support
of the warrant.

      The evidence to be seized from the cellular telephone will be electronic records, communications,
and data such as emails, text messages, chats and chat logs from various third-party applications,
photographs, audio files, videos, and location data, for the period of January 1, 2018 to September 23,
2019.

       a.      tending to indicate efforts to communicate with their coconspirators made about or in
               executing the sale or theft of government property;

       b.      tending to identify communications made in the weeks or months prior to the sale or theft
               of government property;

       c.      tending to identify celebratory remarks after successfully selling or stealing government
               property;

       d.      tending to identify communications made about covering up or hiding their crimes and
               escaping or hiding from law enforcement; and/or,

       e.      tending to identify photographs depicting the stolen or sale of government property; and

       f.      tending to place in context, identify the creator or recipient of, or establish the time of
               creation or receipt of communications, records, or data involved in the activities described
               above.

which are evidence of violations of Title 18, United States Code, Sections 641 and 2315, and
Uniform Code of Military Justice (UCMJ) Article 121.
         Case 3:19-mj-04148-FAG Document 3 Filed 10/25/19 PageID.23 Page 5 of 15
AO 106 (Rev. 04/10) Application for a Search Warrant



                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                                                                                 I SEP 2 5 2019
                                                                                                              Ci.EHK, LJ.~ '.:1STRIC"" CCURT
                                                   Southern District of California                         SOUTH EHN Dl5Tf1:CT OF C.:.L!FORNIA
                                                                                                           BY                            OE~UTY

                 In the Matter of the Search of                        )
         (Briefly describe the property to be searched
          or identify the person by name and address)
                                                                       )
                                                                       )
                                                                       )
                                                                                 Case No.   1 9 MJ 4 1 4 8
                        a black Apple iPhone
                       Seizure Log No. 0615-19
                                                                       l
                                           . APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

  See Attachment A, incorporated herein by reference.
located in the ~-...:S:.:o:.:u:.:t:.:.he:.:rc_nc.__ District of _____C_a_l_ifo_r_n_ia_ _ _ _ , there is now concealed {identify the
person or describe the property to be seized):
 See Attachment B, incorporated herein by reference


          The basis for the search under Fed. R. Crim. P. 4l(c) is (checkoneormore):
                   ~ evidence of a crime;
                   •   contraband, fruits of crime, or other items illegally possessed;
                   r£ property designed for use, intended for use, or used in committing a crime;
                   •   a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
            Code Section                                                         Offense Description
        18 U.S.C. § 641                           Stolen government property
        18 u.s.c. § 2315                          Sale of stolen goods
        UCMJ Article 121                          Theft of government property
          The application is based on these facts:
        See attached Affidavit of Special Agent Cynthia ·G. Carter, Naval Criminal Investigative Service

          l9f"    Continued on the attached sheet.
          •      Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
                 under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                                              Applicant's signature

                                                                                     Cynthia G. Carter, NCIS Special Agent
                                                                                              Printed name and title

Sworn to before me and signed in my presence.


Date:


City and state: San Diego, CA                                                  HON. F. A. GOSSETT, U.S. Magistrate Judge
                                                                                              Printed name and title
      Case 3:19-mj-04148-FAG Document 3 Filed 10/25/19 PageID.24 Page 6 of 15




 1                                        AFFIDAVIT
 2         I, Cynthia G. Carter, Special Agent, being duly sworn do hereby state that the
 3 following is true to my knowledge and belief:
 4                                     INTRODUCTION
 5         1.    I make this affidavit in support of an application for a search warrant, in
 6 furtherance of Stolen Government Property investigation involving the subject known as
 7 Isaac LAFOE ("LAFOE") conducted by the Naval Criminal Investigative Service (NCIS),
 8
   for the following electronic device seized from Michael Garcia on February 7, 2019:
 9
10               (1) a black Apple iPhone
                       Seizure Log No. 0615-19
11                     (hereinafter Target Device);
12
           2.     The Target Device was seized from Garcia on February 7, 2019, by the
13
14 Phoenix Police Department at the time of his arrest. It is believed that the Target Device
15   was used by Garcia to communicate with LAFOE to coordinate the purchase stolen
16   government equipment from LAFOE. Probable cause exists to believe that the Target
17 Device contains evidence relating to violations of Title 18, United States Code, Sections
18 641 and 2315, and Uniform Code of Military Justice (UCMJ) Article 121. The Target
19 Device is currently in the possession of Naval Criminal Investigative Service (NCIS) .
20
   located at Naval Base San Diego, 3405 Wells Street, Bldg. 57, Suite 1, San Diego,
21
   California 92136.
22
          3.     Based upon my experience and training, and all the facts and opinions set forth
23
   in this Affidavit, I submit this Affidavit in support of the application to search the Target
24
   Device for and to seize the items set forth in Attachment B (incorporated herein) which I
25
26 believe will be found m the items to be searched as described in Attachment A
27   (incorporated herein).
28

                                              1
      Case 3:19-mj-04148-FAG Document 3 Filed 10/25/19 PageID.25 Page 7 of 15




 1          4.    This Court has jurisdiction to issue the requested warrant because it is "a court
 2 of competent jurisdiction" as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(l)(A),
 3   & (c)(l)(A). Specifically, the Court is "a district court of the United States ... that has
 4
     jurisdiction over the offense being investigated." 18 U.S.C. § 2711(3)(A)(i).
 5
            5.    The information contained in this affidavit is based upon my experience and
 6
     training, and consultation with other federal, state, and local law enforcement agents. The
 7
     evidence and information contained herein was developed from interviews and my review
 8
     of documents and evidence related to this case. Because this affidavit is being submitted
 9
     for the limited purpose of establishing probable cause in support of the application for a
10
     search warrant, it does not set forth each and every fact that I or others have learned during
11
     the course of this investigation.
12
                                 EXPERIENCE AND TRAINING
13
            6.    I am a Special Agent with the Naval Criminal Investigative Service (NCIS),
14
     and have been since February 2018. My current assignment is in general crimes
15
     investigations which includes investigating crimes such as sexual assaults and theft of
16
     government property. My relevant training and experience includes the Criminal
17
     Investigator Training Program and the NCIS Special Agent Basic Training Program both
18
     held at the Federal Law Enforcement Training Center, Glynco, GA. Prior to my
19
     employment by NCIS, I received my Masters of Science in Justice Studies with a
20
     concentration in Homeland Security and my Bachelors of Science in Criminal Justice with
21
     a minor in Computer Science. I was also enlisted in the United States Army as a Satellite
22
     Controller and stationed at one of seven Wideband Satellite Operation Centers in the United
23
     States Army. My duties as a Satellite Controller consisted of being in control of and sending
24
     commands to up to four Department of Defense Communications Satellites. Each
25
     Department of Defense Satellite is worth approximately $2 billion in its lifespan. While in
26
     the Army, I also volunteered with the Honolulu Police Department (HPD). My duties
27
     consisted of entering pawn shop sales and buys into HPD's database. My duties as an NCIS
28
     Special Agent include, but are not limited to, investigating crimes committed on or aboard

                                                 2
      Case 3:19-mj-04148-FAG Document 3 Filed 10/25/19 PageID.26 Page 8 of 15




 1 US Navy and Marine Corps installations, aircraft, or vessels; investigating cnmes
 2 committed by or against US Navy or Marine Corps service members or civilian employees;
 3 and investigating crimes involving Department ofNavy equities.
 4         7.    The facts in this affidavit come from my personal observations, my training
 5 and experience, and information obtained from other agents and witnesses. This. affidavit
 6 is intended to show merely that there is sufficient probable cause for the requested warrant
 7 and does not set forth all of my knowledge about this matter.

 8                                    PROBABLE CAUSE
 9         8.    Michael Garcia has been selling military equipment for approximately two
10 years. Garcia has sold military equipment on commission and by purchasing the items and
11 turning around and selling it. Garcia utilized the Instagram page "Mr.Raidmod" as his
12
   platform to sell military equipment. Garcia's Instagram page came under question for
13
   selling stolen government equipment in early 2019.
14
          9.     Phoenix Police Department (PPD) was notified of Garcia's activities and
15
   conducted their own investigation. PPD obtained search warrants to track Garcia via Global
16
   Positioning System (GPS) and subsequently tracked Garcia from February 6, 2019 to
17
18 February 7, 2019. PPD arrested Garcia and conducted a search warrant of his apartmenton
19 February 7, 2019. PPD seized suspected stolen government equipment from Garcia's
20 apartment including, ballistic plates, ballistic helmets, and ear protection with
21 communication wire, and the Target Device.
22         10.   PPD interviewed Garcia on February 7, 2019. Garcia was advised of his
23 Miranda. rights and elected to make a statement. Garcia stated he bought suspected stolen
24
   government equipment from LAFOE in January 2019. Garcia stated he bought uniforms,
25
   one ballistic helmet, ear protection, pressure gages, swimmer ballistic plates, and ballistic
26
     plates from LAFOE. Garcia reported the swimmer ballistic plates had their serial numbers
27
     scratched off and he (GARCIA) knew they were stolen once he (GARCIA) received the
28                                                           ·
     government equipment from LAFOE. Garcia stated he communicated with LAFOE through
                                               3
      Case 3:19-mj-04148-FAG Document 3 Filed 10/25/19 PageID.27 Page 9 of 15




 1 Instagram and text messaging (using the Target Device) and he (GARCIA) further sta~ed
 2 that he (GARCIA) paid LAFOE $3,000 for the government equipment through PayPal.
 3 Garcia is currently being prosecuted in the State of Arizona, criminal case no. 2019-123673.
 4
           11.   LAFOE was interviewed byNCIS on February 11, 2019. LAFOE was advised
 5
     of his Miranda rights and elected to make a statement. LAFOE acknowledged he sold
 6
     government equipment to Garcia. LAFOE stated he communicated with Garcia through text
 7
     messaging. LAFOE alleged he bought the stolen government equipment from Ethan
 8
   Johnson. In a separate Mirandized interview, Ethan JOHNSON denied the allegation and
 9
10 stated LAFOE is the one stealing government equipment. LAFOE stated he sold the stolen
11 government equipment to Garcia for $1,100 and received payment by Venmo.
12         12.   LAFOE gave NCIS permission to search his apartment he shares with his
13 girlfriend, Hayley Digianni, located at 4052 Oregon Street Unit 2, San Diego, California,
14 and his vehicle, a Toyota 4 Runner. LAFOE called Digianni, who is on the apartment lease,
15 prior to the execution of the search of the apartment for permission. Digianni telephonically
16
   gave permission for NCIS to search the apartment.
17
          13. A search was conducted atLAFOE's apartment on February 11, 2019. LAFOE
18
   pointed out a military plate carrier located in the closet of the master bedroom as not being
19
   his. NCIS seized the plate carrier from LAFOE's apartment.
20
          14. Further investigation produced positive identification the plate carrier and duty
21
22 belt belongs to Navy Special Operations Chief Aaron Magenot. In mid-February, Magenot
23 was interviewed and stated that he labels his gear with a red "X" inside a box or by writing
24 "MAGE" on his gear. Magenot confirmed during the interview that some of his gear was
25 missing. The seized plate carrier and duty belt had either one or both of the identifying
26 markers mentioned by Magenot.
27
28

                                               4
       Case 3:19-mj-04148-FAG Document 3 Filed 10/25/19 PageID.28 Page 10 of 15



  1         15.    LAFOE gave NCIS permission to search his Apple IPhone cellular phone. A
  2 Cellebrite extraction was taken of LAFOE's Apple iPhone bearing phone number (619)
  3 361-6965.
  4
            16.    A review ofLAFOE's Cellebrite extraction for stolen government equipment
  5
      was conducted. There were multiple pictures of previously identified missing government
  6
      equipment on the Cellebrite extraction. The extraction contained a photograph ofMagenot' s
  7
      "bone frog" ballistic helmet. There is a photograph showing various firearm magazines with
  8
  9 Magenot's identifying marker, an "X" inside a red box. A photograph of military pants, a
 1o combat shirt, a "bone frog" helmet, and a plate carrier appear to have been taken inside of
 11 LAFOE's apartment. There was a screenshot of an Instagram story (where the picture
 12 disappears after 24 hours) of Garcia's address, 2311 E. Union Hills Dr. Apt. 170, Phoenix,
 13 AZ 85024. A screenshot of a shipping address of 4052 Oregon St. Apt. 2, San Diego, CA
 14 92104 was taken. The Cellebrite extraction revealed that the photographs were uploaded to
 15 LAFOE's Apple iCloud associated with his Apple iPhone.
 16
            17.    Based on the investigation and LAFOE's and Garcia's interview, I believe that
 17
      the Target Device was used by Garcia to communicate with LAFOE, and possibly others,
 18
      to sell stolen government equipment.
 19
            18.    Throughout this investigation, I have learned that the theft of government
 20
 21 equipment started in the beginning of 2018.
 22                                   METHODOLOGY

 23         19.    It is not possible to determine, merely by knowing the cellular/mobile
 24 telephone's make, model and serial number, the nature and types of services to which the
, 25 device is subscribed and the nature of the data stored on the device. Cellular/mobile devices
 26 today can be simple cellular telephones and text message devices, can include cameras, can
 27 serve as personal digital assistants and have functions such as calendars and full address
 28 books and can be mini-computers allowing for electronic mail services, web services and

                                                 5
     Case 3:19-mj-04148-FAG Document 3 Filed 10/25/19 PageID.29 Page 11 of 15



 1 rudimentary word processing. An increasing number of cellular/mobile service providers
 2 now allow for their subscribers to access their device over the internet and remotely destroy
 3 all the data contained on the device. For that reason, the device may only be powered in a
 4 secure environment or, if possible, started in "flight mode" which disables access to the
 5 network. Unlike typical computers, many cellular/mobile telephones do not have hard
 6 drives or hard drive equivalents and store information in volatile memory within the device
 7 or in memory cards inserted into the device. Current technology provides some solutions
 8 for acquiring some of the data stored in some cellular/mobile telephone models using
 9 forensic hardware and software. Even if some of the stored information on the device may
10 be acquired forensically, not all the data subject to seizure may be so acquired. For devices
11 that are not subject to forensic data acquisition or that have potentially relevant data stored
12 that is not subject to such acquisition, the examiner must inspect the device manually and
13 record the process and the results using digital photography. This process is time and labor
14 intensive and may take weeks or longer.
15         20.   Following the issuance of this warrant, I will collect the Target Device and
16 subject it to analysis. All forensic analysis of the data contained within the telephones and
17 memory cards will employ search protocols directed exclusively to the identification and
18
   extraction of data within the scope of this warrant.
19
          21. Based on the foregoing, identifying and extracting data subject to seizure
20
   pursuant to this warrant may require a range of data analysis techniques, including manual
21
   review, and, consequently, may take weeks or months. The personnel conducting the
22
   identification and extraction of data will complete the analysis within ninety (90) days,
23
24 absent further application to this court.
25                                        CONCLUSION.

26         22.   Based on all the facts and circumstances described above, I believe that
27 probable cause exists to conclude that Garcia used the Target Device to communicate and
28 coordinate the purchase of stolen government equipment from LAFOE. Further, the Target

                                                6
      Case 3:19-mj-04148-FAG Document 3 Filed 10/25/19 PageID.30 Page 12 of 15




                                      ATTACHMENT A
                               PROPERTY TO BE SEARCHED

The property to be searched in connection with violations of Title 18, United States Code,
Sections 641 and 2315, and Uniform Code of Military Justice (UCMJ) Article 121, is
described below:

            (1)    a black Apple iPhone
                   Seizure Log No. 0615-19




Target Device is currently in the possession ofNaval Criminal Investigative Service (NCIS)
located at Naval Base San Diego, 3405 Wells Street, Bldg. 57, Suite 1, San Diego, California
92136.
        Case 3:19-mj-04148-FAG Document 3 Filed 10/25/19 PageID.31 Page 13 of 15

                                         ATTACHMENT B

                                       ITEMS TO BE SEIZED

       Authorization to search the cellular telephone described in Attachment A includes the search of
disks, memory cards, deleted data, remnant data, slack space, and temporary or permanent files contained
on or in the cellular telephone for evidence described below. The seizure and search of the cellular
telephone shall follow the search methodology described in the attached affidavit submitted in support
of the warrant.

      The evidence to be seized from the cellular telephone will be electronic records, communications,
and data such as emails, text messages, chats and chat logs from various third-party applications,
photographs, audio files, videos, and location data, for the period of January 1, 2018 to September 23,
2019.

      a.     tending to indicate efforts to communicate with their coconspirators made about or in
             executing the sale or theft of government property;

      b.     tending to identify communications made in the weeks or months prior to the sale or theft
             of government property;

      c.     tending to identify celebratory remarks after successfully selling or stealing government
             property;

      d.     tending to identify communications made about covering up or hiding their crimes and
             escaping or hiding from Jaw enforcement; and/or,

      e.     tending to identify photographs depicting the stolen or sale of government property; and

      f.     tending to place in context, identify the creator or recipient of, or establish the time of
             creation or receipt of communications, records, or data involved in the activities described
             above.

which are evidence of violations of Title 18, United States Code, Sections 641 and 2315, and
Uniform Code of Military Justice (UCMJ) Article 121.
      Case 3:19-mj-04148-FAG Document 3 Filed 10/25/19 PageID.32 Page 14 of 15




 1 Device was likely used to facilitate the offense by transmitting and storing data, which is
 2 evidence of violations of Title 18, United States Code, Sections 641 and 2315, and Uniform
 3 Code of Military Justice (UCMJ) Article 121.
 4
           23.    Because the Target Device was seized during the investigation of Garcia's
 5
     activities and has been securely stored, there is probable cause to believe that evidence of
 6
     illegal activities committed by Garcia and LAFOE continues to exist on the Target Device.
 7
     As stated above, I believe that the appropriate date range for this search is from January 1,
 8
     2018 up to and including September 23, 2019.
 9
10         24.    Therefore, I respectfully request that the Court issue a warrant authorizing me,
11 or another federal law enforcement agent specially trained in digital evidence recovery, to
12 search the items described in Attachment A, and seize the items listed in Attachment B
13 using the methodology described above.
14         I swear the foregoing is true and correct to the best ofmy knowledge and belief.
15
16
                                                     C ~arter~gent
17                                                     al Criminal Investigative Service
18
19 Sworn to before me and subscribed in my presence
   before me this    ~--- day of September 2019
20
21
22 HON. F. A. G
   United States
23
24
25
26
27
28

                                                 7
              Case 3:19-mj-04148-FAG Document 3 Filed 10/25/19 PageID.33 Page 15 of 15

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                                Return
Case No.:                                Date and time warrant executed:                         Copy of warrant and inventory left with:

    '~""' 1i I '"Ii
Inventory made in the presence of:

Inventory of the property taken and name of any person(s) seized:

        C.e II      "~
             5tv{e""~''
                         '"{      -e x4 fo.d: o.,.
                                 l"3,-Z.OI'!
                                                          o.f'

                                                         of
                                                                  ... ,,   Jo.l<A.
                                                                 /4,.'c ~ .. ., I
                                                                                           {r.,,..
                                                                                     fs-01.rc:p..'s
                                                                                                      :J~•u••1
                                                                                                       ploi..-e
                                                                                                                  I , l•IS' +o




                                                                            Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                      ~                   t__:3--
                                                                                                        Executing officer's signature

                                                                                        C1-"' H.,,,_ (o,c/t[              >Pt'C :~      I A9e,-,,f
                                                                                                           Printed nalne and title
